Citation Nr: 0409999	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a right 
ankle injury.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1965 to 
December 1967.  The veteran's DD-214 indicates discharge under 
honorable conditions; however, a January 1973 administrative 
decision determined the veteran's discharge to be under 
dishonorable conditions and barred him from VA benefits for his 
period of service.  In November 1973, the veteran's discharge was 
reviewed by the Navy Discharge Review Board and changed to a 
general discharge.  As such, the veteran is eligible to receive VA 
benefits.  See 38 C.F.R. § 3.12(f) (2003).

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied entitlement to the benefits sought.  The veteran 
subsequently perfected this appeal.

In November 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the veteran's 
appeal.  

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran served in Vietnam during a period of war.  His 
military occupational specialty (MOS) was "radioman basic."  He 
was a licensed explosive driver.  The veteran received the 
National Defense Service Medal, Vietnam Campaign Medal, and 
Vietnam Service Medal; no citations, awards, or decorations 
conclusively indicating combat were authorized.

4.  The preponderance of the evidence is against a finding that 
the veteran engaged in combat with the enemy.

5.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

6.  The veteran does not currently have a right ankle disability.

7.  The preponderance of the evidence is against a finding that 
the veteran currently has a skin disability that is related to his 
active military service or events therein.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2003). 

2.  A right ankle disability was not incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  A skin disability was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this appeal.  
On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's recent decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  The Court also held that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Id. at 422.  

The January 2000 rating decision, the June 2000 statement of the 
case (SOC), the December 2000 supplemental statement of the case 
(SSOC), the March 2001 SSOC, the November 2001 Board remand, and 
the November 2003 SSOC, collectively notified the veteran of the 
laws and regulations pertinent to his claims.  The November 2003 
SSOC specifically set forth the regulations pertaining to VA's 
duty to notify and to assist.  These documents also advised him of 
the evidence of record and of the reasons and bases for denial.  

Letter dated in March 2001 notified the veteran of the enactment 
of the VCAA.  He was advised that VA would make reasonable efforts 
to help him get the evidence necessary to support his claim, but 
that he must give enough information about the records so that VA 
could request them.  He was further advised that it was his 
responsibility to make sure that VA received the records.  The 
letter also notified the veteran of the evidence necessary to 
establish entitlement to service-connected benefits.  
Specifically, that the evidence show: (1) an injury, event or 
disease during military service; (2) a current physical or mental 
disability; and (3) a relationship between the injury, event or 
disease and the current disability.  The letter also requested 
that the veteran complete the appropriate authorization for each 
doctor or hospital where he was treated.

Letter dated in December 2001 again advised the veteran of his 
rights in the claims process and of VA's duty to notify and to 
assist.  This letter referred to the Board's recent remand and 
requested that the veteran provide the information and evidence 
requested.  The letter also advised the veteran of what VA had 
done to help with his claim.  

Letter dated in August 2003 notified the veteran that VA was still 
working on his claims and advised him of the evidence that was 
still needed in order to substantiate his claims.  He was again 
notified of the evidence that had been received, that VA was 
responsible for getting VA records, and that VA would make 
reasonable efforts to help him get any evidence that was 
identified.

The letters sent to the veteran did not specifically contain the 
"fourth element."  Notwithstanding, VA's Office of General Counsel 
recently held that the Court's statement in Pelegrini regarding 
the "fourth element" was "obiter dictum and is not binding on VA" 
and that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  

In this case, the initial AOJ decision denying the veteran's 
claims was made prior to the enactment of the VCAA.  VCAA notice 
was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, and thus, the timing of the notice 
does not comply with the express requirements of Pelegrini.  While 
the Court did not address whether, and if so, how, the Secretary 
can properly cure a timing defect, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

On review, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  First, 
it was impossible for the RO to provide VCAA notice prior to the 
enactment of the VCAA.  Second, as discussed above, the veteran 
has been advised of the evidence necessary to substantiate his 
claims, of the information and evidence he is responsible for 
providing, and of the evidence that VA will attempt to obtain.  
Thus, the content requirements of a VCAA notice have been fully 
satisfied in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Further, the veteran's claims were essentially 
readjudicated in the November 2003 SSOC.  The Board notes that in 
reviewing AOJ determinations on appeal, it is required to review 
the evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  See Pelegrini, at 421.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003). 

In June 1999, the RO requested that the veteran identify stressors 
in support of his claim for PTSD.  The RO also requested pages 
from the veteran's personnel file and the veteran's service 
medical records.  Requested medical records and various documents 
from the veteran's personnel file were received.  The veteran 
supplied information regarding his stressors in July 2000 and 
again in January 2001.  In December 2001, the RO requested that 
the veteran submit specific and detailed information regarding his 
reported in-service stressors.  

In February 2002, the RO submitted a request to the U.S. Armed 
Forces Service Center for Research of Unit Records (USASCRUR) in 
an attempt to verify the veteran's claimed stressors.  The request 
included copies of the veteran's DD-214, military personnel 
records, and the veteran's written description of his stressors.  
In July 2002, USASCRUR responded, indicating that the veteran's 
claimed stressors could not be verified without specific incidents 
and that in order to conduct meaningful research, the veteran must 
provide the most specific date possible (within a 60 day period), 
type and location of the incident, number and full names of 
casualties, unit designations and other units involved.  

The veteran has not provided additional information regarding his 
stressors and on review, the record simply does not contain the 
detailed type of information that would assist in stressor 
verification.  Consequently, without specific information (such as 
dates, locations, and names of persons involved) from the veteran, 
further efforts at stressor verification would not assist him in 
substantiating his claim.  

The veteran reported that he receives treatment at the Vet Center 
in Jacksonville.  The Board acknowledges that these records have 
not been obtained.  In August 2003, the RO requested that the 
veteran submit an authorization for the release of these records.  
The veteran has not submitted the requested authorization and 
consequently, VA is unable to request these records.  The Board 
notes "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). 

The Board acknowledges that the veteran has not been provided a VA 
examination regarding his claim for service connection for PTSD.  
The November 2001 remand indicated that if the RO determined that 
the veteran engaged in combat or that if the record established 
the occurrence of a claimed stressor, then the veteran should be 
afford a VA psychiatric examination.  The RO did not make a 
finding that the veteran engaged in combat and none of the 
veteran's claimed stressors have been verified.  Thus, a VA 
examination is not necessary.  The Board further notes that 
without evidence of combat or a verified stressor, a VA 
examination would not assist the veteran in establishing his 
claim.

With regard to the veteran's claims of entitlement to service 
connection for a right ankle disability and a skin disability, the 
RO has obtained records from the VA outpatient clinic in 
Jacksonville.  The RO requested records from the VA medical center 
(VAMC) in San Diego, but received a negative response.  The 
veteran has not identified additional relevant records that need 
to be obtained or provided authorizations for release of any 
private records.  In keeping with the duty to assist, the veteran 
was provided VA examinations (right ankle and skin) in October 
2003.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and to assist and that under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran 
are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service is not 
determined to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See 38 U.S.C.A. § 5107(b) (West 2002). 

Service Connection for PTSD

Establishing service connection for PTSD requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In March 2000, the veteran underwent an initial psychiatric 
assessment at the VA outpatient clinic.  The veteran complained of 
insomnia, losing his temper easily, panic attacks, and thoughts 
about Vietnam.  He reported having these problems for the past 30 
years with almost no evaluation or treatment.  He reported that he 
was in Vietnam for approximately 13 months with many catastrophic 
experiences.  Axis I diagnosis was PTSD with history of a mood 
disorder.  Axis II diagnosis was personality disorder, antisocial.  
VA outpatient records show continued psychiatric treatment in the 
mental hygiene clinic through approximately February 2001.  

With regard to the validity of the averred stressor, the evidence 
necessary to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  When a veteran is found to 
have engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2003).

If the claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence of 
the claimed stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Service department 
records must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 
(1994).  

Accordingly, it must first be determined if the veteran engaged in 
combat with the enemy during his averred stressors.  VA's General 
Counsel has defined the ordinary meaning of the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a military 
foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 
18, 1999).  

Personnel records confirm that the veteran served in Vietnam 
during a period of war.  The veteran was enlisted in the Navy and 
his MOS is listed as radioman basic.  The veteran was awarded the 
National Defense Service Medal, the Vietnam Campaign Medal and the 
Vietnam Service Medal.  No awards, medals or decorations 
conclusively indicating combat were authorized.  

The Board acknowledges the veteran's contention that he is 
eligible for a Combat Action Ribbon (CAR).  The veteran has not 
submitted a DD-215 indicating that a CAR is authorized.  The 
veteran is advised that receipt of this award will be considered 
conclusive evidence of combat.  

Personnel records indicate that the veteran was assigned to naval 
support activity Danang and naval support activity detachment Chu 
Lai in 1966 and 1967.  In connection with his claim, the veteran 
provided a copy of a government motor vehicle operator's 
identification card that shows he was qualified as an "explosive 
driver."  The card is also marked "COMBAT ZONE ONLY."  The Board 
acknowledges that the veteran may have served in a combat zone; 
however, this does not necessarily establish that he engaged in 
combat with the enemy.  

The Board has reviewed the veteran's personnel records and 
considered the veteran's statements.  The veteran's MOS was non-
combat in nature and the evidence does not establish that he 
received an award conclusively indicating combat.  Driving a 
munitions truck, in and of itself, does not establish 
participation in combat.  Accordingly, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat.  

Because the record does not support a finding that the veteran 
engaged in combat, his claimed stressors need to be verified.  The 
veteran's reported stressors relate to driving an ammunition truck 
and witnessing atrocities committed against Vietnamese civilians.

In July 2000, the veteran reported that he drove a truck carrying 
explosives and got shot at all of the time by the Vietcong (VC).  
He shot back and also had to drive at night, both of which were 
hard on him.  

In January 2001, the veteran reported that he was an ammunition 
truck driver in support of the 1st Marine Division and that he 
delivered munitions to various Marine Corps artillery units south 
of Danang.  He reported that he was subjected to sniper fire, 
mortars, artillery fire and ambushes all day long as he delivered 
ammunition.  One time he was driving his truck and stopped for 
some food.  He observed two Vietnamese civilians (a man and a 
woman) who had been killed and placed on a pole.  There was a sign 
on them stating that they had cooperated with the United States.  

The veteran reported that he was eventually hospitalized because 
he could not take the pressure and stress of sitting on a pile of 
ammunition everyday while people tried to blow it (and him) up.  
Service medical records indicate that the veteran was hospitalized 
for three days in July 1967 for observation of his emotional 
status.  The veteran had been involved in numerous incidents of 
trouble while in Vietnam.  Service personnel records confirm the 
veteran received various non-judicial punishments (NJP) while in 
Vietnam.  Clinical records do not document any stress related to 
the veteran's job duties.  Discharge diagnosis was "immature 
personality."  

In September 2001, the veteran's representative argued that the 
veteran has produced credible evidence of an in-service stressor 
in the form of his military driver's license that verifies he was 
an ammunition truck driver.  In support of this position, the 
representative cites to the Diagnostic and Statistical Manual of 
Mental Disorders - 4th Edition (DSM-IV), and quotes the following:

The essential feature of Posttraumatic Stress Disorder is the 
development of characteristic symptoms following exposure to an 
extreme traumatic stressor involving direct personal experience of 
an event that involves actual or threatened death or serious 
injury, or other threat to one's physical integrity; or witnessing 
an event that involves death, injury, or a threat to the physical 
integrity of another person....

The evidence indicates the veteran was a licensed explosive 
driver.  The veteran has stated that convoys in Vietnam were more 
dangerous than fighting from fixed positions or patrols.  The 
veteran reported stressful events, such as being ambushed or fired 
upon, but has never provided specific information regarding the 
dates and locations of the claimed events.  His claim that his 
supply convoys were subjected to enemy fire and ambushes could not 
be verified by USASCRUR and have not been corroborated by any 
other source.  Without this detailed sort of information, USASCRUR 
is unable to verify his claimed stressors.  

The Board notes the veteran's allegations that he was subjected to 
mortars and artillery fire.  In this regard, the Board has 
considered the case of Pentecost v. Principi, 16 Vet. App. 124 
(2002), in which the Court determined that unit records showing 
that a base had been under rocket attack while the veteran was 
stationed there were sufficient to corroborate the veteran's 
account of having come under enemy fire.  Unit histories covering 
the veteran's period of service in Vietnam have not been obtained.  
However, without specific information regarding dates and places, 
the Board is not able to conduct a meaningful search so as to 
corroborate the veteran's claims.

While the Board recognizes the veteran's reports regarding his 
claimed stressors, the law requires that his stressors be 
verified.  Unfortunately, evidence of a verified stressor upon 
which a diagnosis of PTSD could be based, has not been presented.  
Thus, the criteria for service connection for PTSD are not 
satisfied and the veteran's claim is denied.  

Service Connection for Residuals of a Right Ankle Injury

On examination for enlistment in September 1965, the veteran's 
lower extremities were determined to be normal on clinical 
evaluation and no abnormalities of the right ankle were noted.  
Service medical records reveal that in July 1966, the veteran had 
a cast removed.  No further details were recorded.  According to 
the veteran, he was placed in a cast for his right ankle at the VA 
hospital in San Diego 6-8 weeks before.  The veteran reported that 
he was unconscious and that the ambulance took him to the VA 
hospital, rather than the Navy Hospital in Balboa.

In February 1967, the veteran complained of a sore right ankle.  
He reported a recent history of repeated turns or twisting trauma 
and a prior history of trauma due to a 1966 motor vehicle accident 
in San Diego.  The examiner noted that since the original injury, 
the veteran has suffered from continual chronic "giving way" of 
the ankle with tenderness and swelling.  Impression was chronic 
sprain lateral right malleolus.  The veteran was subsequently 
referred for an orthopedic evaluation, which revealed no 
tenderness or instability.  X-rays were negative.

In May 1967, the veteran was seen again with complaints of a sore 
right ankle.  He reported having stepped on a boardwalk and 
twisting his ankle.  Physical examination revealed tenderness 
around the lateral side of the ankle with swelling.  Impression 
was sprain, right lateral ankle.  On discharge examination in 
December 1967, the lower extremities were reported as normal and 
no right ankle abnormalities were noted.  

The veteran underwent a VA examination in October 2003.  He 
reported that since discharge, he has suffered repeated ankle 
sprains, which last one to two weeks in duration.  He usually 
treats himself with an Ace bandage.  He last saw a physician for 
an ankle sprain five years ago.  According to the veteran, x-rays 
at this time were negative, but the physician told him that his 
ankle was weak.  

On physical examination, the veteran's gait was normal and he 
could stand on his heels and toes without difficulty.  Examination 
of the right ankle revealed a normal contour.  There was no 
evidence of heat, redness, swelling, or localized tenderness about 
the ankle joint.  No masses were palpable.  Range of motion of the 
ankle joint was described as full.  Drawer sign was negative and 
there was no evidence of any talar tilt.  Reflexes, sensation, and 
circulation were intact throughout the right lower extremity.  
Both ankles measured 25 cm in circumference and both calves 
measured 37 cm in circumference.  X-rays of the right ankle were 
essentially normal.  There was a small sub-tibulary just distal to 
the medial malleolus.  The ankle joint itself was well maintained.  

Diagnosis was "pain right ankle."  The examiner stated that there 
were no objective findings to justify the veteran's complaints.  
The veteran reported a subjective history of repeated ankle 
sprains, but physical and x-ray examination were within normal 
limits and there was no indication of a right ankle disorder.  

Service connection requires evidence of a current disability.  VA 
outpatient records do not indicate treatment for or diagnosis of a 
right ankle disability and on examination in October 2003, the 
veteran was diagnosed as having only right ankle pain.  

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board acknowledges the veteran's right ankle complaints during 
service and his reports of repeated ankle sprains since that time.  
However, on review of the record, there is no evidence that the 
veteran currently has a right ankle disability or that any such 
disability is related to his active military service.  As such, 
service connection for a right ankle disability is denied.  



Service Connection for a Skin Disability

On examination for enlistment in September 1965, the veteran's 
skin was determined to be normal.  In September 1966, the veteran 
was seen with complaints of a rash on the lower part of his body 
and Benadryl was prescribed.  In November 1966, the veteran was 
seen in the dermatology clinic with complaints of rash over both 
legs.  The veteran complained of generalized itching and erythema 
since taking a shower.  Impression was contact dermatitis vs. 
cholinergic urticaria.

In December 1966, the veteran was examined for a history of 
dermatitis and intense itching when perspiring or bathing.  The 
examiner noted that the veteran was given Vistaril, local steroid 
creams and Alpha Keri by a dermatologist in Danang without relief.  
The examiner also noted that this is a common complaint in the 
area.  On physical examination, the veteran's skin was essentially 
clear.  Impression was post shower pruritus suspected secondary to 
histamine release; exact etiology not understood.  On examination 
for discharge in December 1967, the veteran's skin was normal on 
clinical evaluation and no skin abnormalities were noted.

The veteran underwent a VA skin examination in October 2003.  The 
veteran reported that while in Vietnam, he started developing a 
dermatitis primarily around his face.  He stated that this is 
intermittent in nature, and when he gets it, it is usually on the 
left side of his face.  It tends to produce an erythema and the 
skin will swell somewhat in that region.  He will develop a 
headache and then will start noticing little vesicles, which tend 
to break, produce a white liquid, and then tend to scab over.  
This will last for about 2 1/2 weeks.  It occurs sometimes near 
the chin area on the left side and sometimes on the hairline.  He 
may go for three to five months without any problems, and then it 
will reoccur.  He uses over-the-counter skin creams for this 
condition.  On very rare occasions, he gets a generalized pruritus 
and erythema after showering.  

Physical examination of the skin was unremarkable; however, the 
veteran reported that he was in a period of remission.  There 
tended to be a very mild underlying erythema on the face and there 
were small areas, which looked like fine dilated venules.  The 
examiner did not see any other skin problems at the present time.  
Diagnosis was history of chronic dermatitis, but no objective 
findings were present at the time.

Service medical records establish various complaints of skin 
problems during service.  In February 2001, the veteran reported 
that he gets a rash on his face when he gets stressed.  VA 
outpatient records are otherwise negative for a chronic skin 
disability.  Recent VA examination reported a diagnosis of a 
history of chronic dermatitis.  The Board acknowledges the 
veteran's report that his condition was not active at the time of 
the examination.  Notwithstanding, even assuming a currently 
diagnosed skin disability, the record does not contain medical 
evidence of a relationship between any currently diagnosed skin 
disability and the symptoms exhibited during service.  
Consequently, the criteria for service connection are not 
satisfied and the veteran's claim is denied.

As the preponderance of the evidence is against the veteran's 
claims for service connection for PTSD, a right ankle disability, 
and a skin disability, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a right ankle injury is 
denied.

Service connection for a skin disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



